DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-22, in the reply filed on 12-4-20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-4-20.
Applicant’s amendment filed on 6-13-18 has been entered.  Claims 3-11, 13, 16-17 and 19-22 have been amended.  Claims 1-23 are pending.
Applicant’s amendment filed on 12-4-20 has been entered.  Claims 1, 6, 10-12, 16-17 and 19-23 have been amended.  Claims 1-23 are pending.
Claims 1-22 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-27-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  The phrase “A composition according to claim 1” in line 1 should be changed to “The composition according to claim 1” because claim 17 is referring to the composition in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “AAV” in line 1 of claim 1 is vague and renders the claim indefinite.  The term “AAV” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “AAV” would be remedial.  Claims 2-22 depend from claim 1 but fails to clarify the indefiniteness.
The phrase “vector genome comprising: (i) an activation domain operably linked to expression control sequence” in lines 4-5 of claim 1 is vague and renders the claim indefinite.  A vector genome is a DNA sequence.  An activation domain is a protein sequence.  It is unclear how a DNA sequence (a vector genome) can comprise a protein sequence (an activation 
The phrase “vector genome comprising: … (ii) a DNA binding domain comprising a zinc finger homeodomain” in lines 4-7 of claim 1 is vague and renders the claim indefinite.  A vector genome is a DNA sequence.  A DNA binding domain comprising a zinc finger homeodomain is a protein sequence.  It is unclear how a DNA sequence (a vector genome) can comprise a protein sequence (a DNA binding domain), and the DNA binding domain is operably linked to a nuclear localization signal, which is a DNA sequence.  Claims 2-22 depend from claim 1 but fails to clarify the indefiniteness.
The phrase “vector genome comprising at least 2 to about 12 copies of a zinc finger homeodomain” in line 13 of claim 1 is vague and renders the claim indefinite.  A vector genome is a DNA sequence.  A zinc finger homeodomain is a protein sequence.  It is unclear how a DNA sequence (a vector genome) can comprise a protein sequence (2 to about 12 copies of a zinc finger homeodomain domain).  Claims 2-22 depend from claim 1 but fails to clarify the indefiniteness.
The phrase “one of the first or second FKBP coding sequence is the wild-type coding sequence” in claim 3 is vague and renders the claim indefinite.  The phrase “the first or second FKBP coding sequence” means there is only one each time.  It is unclear what would be the meaning of the phrase “one of the first or second FKBP coding sequence is the wild-type coding sequence” because there is only one coding sequence to choose from each time.  Changing the phrase to “the first or second FKBP coding sequence is the wild-type coding sequence” would be remedial.

The phrase “selected from the group consisting of (a) a FRAP or FRAPL domain fused to a carboxy terminal from the p65 subunit of NF-kappa B” in lines 2-3 of claim 5 is vague and renders the claim indefinite.  The terms “FRAP” and “FRAPL” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “FRAP” and “FRAPL” would be remedial.  Especially, it is unclear what the term “FRAPL” means.  Further, it is unclear as to the metes and bounds of what would be considered “a carboxy terminal from the p65 subunit”.  It seems that there are many “carboxy terminals” from the p65 subunit and it is unclear which “carboxy terminal” of the p65 subunit is intended.  It is unclear whether the FRAP or FRAPL domain is fused to many different “carboxy terminals” from p65 subunit or it is fused to the 5’ end of the carboxy terminal of p65 subunit.  Claims 2-22 depend from claim 1 but fails to clarify the indefiniteness.
The phrase “selected from the group consisting of (a) a FRAP or FRAPL domain fused to a carboxy terminal from the p65 subunit of NF-kappa B, (b) VP16, (c) p53, (d) E2F1, or (e) B42” in lines 2-4 of claim 5 is vague and renders the claim indefinite.  It is unclear whether the “(e) B42” is intended to be part of the group or not.
The phrase “selected from c-myc or SV4T-antigen nuclear localization signals” in line 2 of claim 9 is vague and renders the claim indefinite.  It is unclear whether it is selected from c-myc alone or selected from the group consisting of c-myc nuclear localization signal and SV4-T-
The phrase “selected from a full length antibody, an immunoadhesin, a single chain antibody, or a Fab fragment” in lines 3-4 of claim 10 is vague and renders the claim indefinite.  It is unclear whether it is selected from “a full length antibody, an immunoadhesin, a single chain antibody” or selected from “a full length antibody, an immunoadhesin, a single chain antibody, and a Fab fragment”.  Changing the phrase to “selected from the group consisting of a full length antibody, an immunoadhesin, a single chain antibody, and a Fab fragment” or “is a full length antibody, an immunoadhesin, a single chain antibody, or a Fab fragment” would be remedial.
The phrase “wherein said linker is selected from an F2A sequence, an IRES sequence, or a second inducible promoter” in lines 3-4 of claim 11 is vague and renders the claim indefinite.  It is unclear whether it is selected from “an F2A sequence and an IRES sequence” or it is selected from “an F2A sequence, an IRES sequence, and a second inducible promoter”.  Changing the phrase to “wherein said linker is selected from the group consisting of an F2A sequence, an IRES sequence, and a second inducible promoter” would be remedial.  Claim 12 depends from claim 11.
The term “F2A sequence” in line 4 of claim 11 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “F2A sequence’.  It is unclear what kind of sequence is “F2A sequence”.  The specification fails to specifically define “F2A sequence”.  Claim 12 depends from claim 11.

The phrase “selected from the group consisting of IRES’s of viral origin EMCV, FMD, VCIP, and IRES’s of mammalian origin CMYC, FGF1A” in lines 2-3 of claim 12 is vague and renders the claim indefinite.  It is unclear whether it is selected from “the group consisting of IRES’s of viral origin EMCV, FMD, and VCIP” or it is selected from “the group consisting of IRES’s of mammalian origin CMYC, and FGF1A”, or it is selected from “the group consisting of IRES’s of viral origin EMCV, FMD, VCIP, IRES’s of mammalian origin CMYC, and FGF1A”.  It is also unclear whether IRES of viral origin EMCV, FMD and VCIP are intended to be used all at the same time or only one of the IRES of viral origin EMCV, FMD and VCIP is intended to be used.  It is also unclear whether IRES of mammalian origin CMYC and FGF1A are intended to be used all at the same time or only one of the IRES of mammalian origin CMYC and FGF1A is intended to be used.
The phrase “coding acid sequence” in line 2 of claim 13 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “coding acid sequence”.  It is unclear what kind of sequence is considered “coding acid sequence”.  It is unclear whether it is an amino acid sequence or a nucleotide sequence or some other type of sequence.  Claims 14-15 depend from claim 13.
The phrase “a composition according to claim 1…  further comprising delivering an effective amount of rapamycin…” in lines 1-3 of claim 17 is vague and renders the claim 
The phrase “which are least about 15% divergent” in lines 2-3 of claim 13 is vague and renders the claim indefinite.  It is what would be the meaning of the phrase “which are least about 15% divergent”.  It is interpreted as “at least about 15% divergent”.
MPEP2173.05(b)IIIA:
In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 

It is unclear as to the metes and bounds of what would be considered “at least about”.  It is unclear what range is considered “at least about”.  It is unclear what range is considered “at least about 15% divergent”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends from claim 1.  The phrase “wherein the recombinant AAV stock comprises up to 12 zinc finger homeodomains” of claim 16 reads on the range of “from 0 to 12” zinc finger homeodomains, which is broader than the independent claim 1, which recites “at least 2 to about 12 copies of a zinc finger homeodomain”.  The dependent claim 16 has broader limitation than its independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auricchio et al., 2002 (Molecular Therapy, Vol. 6, No. 2, p. 238-242, IDS) in view of Wilson et al., 2013 (WO2013/049493 A1, IDS) and Clackson et al., 2003 (US Patent No. 6,506,379 B1, IDS).
Claims 1-22 are directed to an AAV composition comprising (a) a first recombinant AAV vector comprising (i) an activation domain operably linked to expression control sequences comprising a promoter and a first nuclear localization signal and (ii) a DNA binding domain comprising a zinc finger homeodomain and two or more FK506 binding protein domain (FKBP) subunit genes, wherein a first FKBP subunit gene and a second FKBP subunit gene have coding sequences that are no more than about 85% identical to each other, said DNA binding domain is operably linked to a second nuclear localization signal, and (b) a second recombinant AAV vector comprising at least 2 to about 12 copies of a zinc finger homeodomain that is specific binding partner for the zinc finger homeodomain of the DNA binding domain (a)(ii), and further comprising at least one expression cassette comprising at least one immunoglobulin gene operably linked to expression control sequences, wherein the presence of an effective amount of a rapamycin or rapalog induces transcription and expression of the immunoglobulin gene in a host cell co-administered with the first and second AAV vectors.  Claim 2 specifies the vector L domain fused to a carboxy terminal from the p65 subunit of NF-kappa B, (b) VP16, (c) p53, (d) E2F1, or (e) B42.  Claim 6 specifies the first stock (a) and the second stock (b) are present in a ratio of about 1:10 to about 10:1.  Claims 7-8 specify the promoter in the first stock (a) is a constitutive promoter and a tissue specific promoter, respectively.  Claim 9 specifies the first nuclear localization signal is from C-myc or SV4-T-antigen nuclear localization signals.  Claim 10 specifies the immunoglobulin is a full length antibody, an immunoadhesin, a single chain antibody or a Fab fragment.  Claim 11 specifies the second rAAV stock further comprises a linker between a first and a second immunoglobulin coding sequences, wherein the linker is an F2A sequence, an IRES sequence, or a second inducible promoter.  Claim 12 specifies the linker is an IRES having a sequence selected from the group consisting of IRES’s of viral origin EMCV, FMD, VCIP, and IRES’s of mammalian origin CMYC, FGF1A.  Claim 13 specifies the first and the second nuclear localization signal have coding sequence that are least about 15% divergent.  Claims 14-15 specify the first and second nuclear localization signal encode the same amino acid sequence and encode different amino acid sequences, respectively.  Claim 16 specifies the second recombinant AAV comprises up to 12 zinc finger homeodomains.  Claim 17 further comprising delivering an effective amount of a rapamycin or rapalog to induce transcription and expression of the immunoglobulin gene in a host cell co-administered with the first and second rAAV.  Claim 18 specifies the rapamycin or rapalog is rapamycin.  Claim 19 specifies the composition is administered intravitreally and 
It is noted that claims 17-22 read on a composition according to claim 1 and they are all product claims.  The composition in claims 17-22 is the same as the composition of claim 1 regardless whether it is administered via different administration route to a host cell.
Regarding claims 1-3, 5, 7, 9, 14 and 16-22 Auricchio reports “pharmacological regulation of protein expression from adeno-associated viral vector in the eye” (e.g. Title).  Auricchio teaches AAV-CMV-TF1Nc AAV vector that is hCMV-intron-N-FRAP-p65-IRES-N-ZFHD-3X FKBP-hGH 3’UTR and AAV-Z12l-rhEpo2S6 vector that is 12X ZFHD1-minimum IL2 promoter-rhEpo (target gene)-SV40 3’ UTR.  The AAV-CMV-TF1Nc vector comprises CMV enhancer/promoter drives expression of a biocistronic message encoding the activation and DNA binding domain fusions.  The nuclear localization signal (N) is derived from human c-myc.  The FRAP domain contains a mutation of amino acid 2098 from threonine to leucine to allow binding to nonimmunosuppressive analogs of rapamycin.  In AAV-Z12l-rhEpo2S6 AAV vector, expression of a rhesus Epo target gene is under the control of a 12 binding sites for the regulated transcription factors (e.g. Figure 1, p. 239).  The two nuclear localization signal coding sequences (N) shown in Figure 1A apparently are the same NLS sequence derived from human c-myc.  Therefore, these nuclear localization signal coding sequences encode the same amino acid sequences.  As discussed above, the composition in claims 17-22 is the same as the 
Regarding claim 6, Auricchio teaches the two AAV vectors as a 1:1 mixture were subretinally injected into nude rats bilaterally at a dose of 1x109 GC of each vector (e.g. p. 240, left column, last paragraph).
Auricchio does not specifically disclose a first FKBP subunit gene and a second FKBP subunit gene have coding sequences that are no more than about 85% or 60%-80% identical to each other, or in the expression cassette at least one immunoglobulin gene, such as an immunoglobulin gene encoding a full antibody, is operably linked to expression control sequence, the promoter in the first AAV vector is a tissue specific promoter (For claim 8), an IRES of viral origin (For claims 11-12) as a linker linking first and second immunoglobulin coding sequences, the nuclear localization signal encode different amino acid sequences (For claim 15), or the coding sequences are at least about 15% divergent (For claim 13).
Wilson teaches a composition comprising (a) an AAV vector containing a nucleic acid molecule comprising a nucleic acid sequence encoding a therapeutic product linked to a promoter that controls transcription and a sequence of at least 30 nucleotides, 5’ to the sequence encoding the therapeutic product, specifically recognized by at least 10X zinc fingers and (b) a chimeric endonuclease comprising at least ten copies of a zinc finger domain linked to a functional endonuclease catalytic domain linked to a promoter (e.g. claim 1).  The therapeutic product can be gene products produced by the immune system, such as immunoglobulin IgG, IgM, IgA, IgD, IgE and single chain antibodies (e.g. p. 22, lines 21-30).  The transcription of the promoter can be controlled by a rapamycin-regulatable system (e.g. claim 22).

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the AAV vector having at least one immunoglobulin gene, such as an immunoglobulin gene encoding a full antibody, operably linked to expression control sequence because Wilson teaches a composition comprising (a) an AAV vector containing a nucleic acid molecule comprising a nucleic acid sequence encoding a therapeutic product linked to a promoter that controls transcription and a sequence of at least 30 nucleotides, 5’ to the sequence encoding the therapeutic product, specifically recognized by at least 10X zinc fingers, and the therapeutic product can be immunoglobulin IgG, IgM, IgA, IgD, IgE and single chain antibodies.  Both Auricchio and Wilson teach coding sequence encoding a therapeutic product under the control of a promoter and binding sites for zinc finger (12xZFHD site of Auricchio and a sequence recognized by at least 10X zinc finger of Wilson), it would be obvious for one of ordinary skill in the art to substitute the rhEpo gene taught by Auricchio with the immunoglobulin gene taught by Wilson in order to express the therapeutic gene product with reasonable expectation of success.  

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an IRES of viral origin as a linker linking first and second immunoglobulin coding sequences because Auricchio teaches an AAV vector that is hCMV-intron-N-FRAP-p65-IRES-N-ZFHD-3X FKBP-hGH 3’UTR and Clackson teaches a construct 5’ hCMV-E-N-FRB-p65-IRES-E-N-ZFHD1-FKBP-FKBP-FKBP 3’.  Both of these vector use IRES to provide expression of two different coding sequences in a single expression 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide pharmacological regulation of protein expression from adeno-associated viral vector in the eye as taught by Auricchio with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632